485




                               Au-.    -
PILCICEDANIEL                                                  PADAN   DICXBON
--      o-us                                                     --

                              SeptAber 29, 1948

          Bon. V. C. Marshall              Opinion Ho. V-693
          Executive Director
          Soil ConservationBoard           Re: The authority of a Com-
          2nd Floor, Denman Bldg.              missioners1Court to
          Temple, Texas                        transfer funds and
                                               equipmentof a wind
                                               erosion district to a
                                               soil conservationdis-
                                               trict.
          Dear Sir:
                    Reference is bade to your recent request which
          reads, in part, as follows:
                %ouse Bill '30.978, as enacted during the
                regular session of the 44th Legislaturefor
                the State of Texas, and filed for record Bay
                21st, 1935, provides for the organleationof
                Wind Erosion Districts. House~Blll444, Acts
                of the 47th Legislature,regular session,pro-
                vides for the establishmentof soil conserva-
                tion districts. .~.
                'When a-wind Erosion District, as provided
                for in House Bill Bo. 978, and a Boll Con-
                servationDistrict, as provided for l.nBouse
                Bill 444, embrace the same territory,and
                certain funds and equipment have accrued to
                the Wind Erosion District, may such funds
                or equipment,ar both, be transferredby
                the Commissioners'Court, as the governing
                body of the wind .ErosionDistrict,-tothe
                supervisorsof the soil conservationdis-
                trict?"
                    House Bill No.'g78, supra (Art. 165a-2, V. C.
          S.) is a law authorizingthe creation and incorporation
          of Wind Erosion ConservationDistricts coextensivewith
          the area of any county In the State, by a vote of the
          people of the county in an election called by the Corn;
          missioners Court, prescribing that the Commissioners'
          Court shall constitutethe Governing Board of such dis-
Hon. V. C. Marshall,page 2   (V-693)

                             ,.    :
tricts; providingthat the GoverningBo&d shall make an
estimate of the costs of the impr.ovement
                                        to be made and
to make assessmentsagainst the propdrty to be benefited
by such improvements;providing that the function of a
Wind Erosion ConservationDistrict Is to conserve the
soil by the preventionof unnecessaryerosion caused by
winds.
          R. B. 444, Acts of the 47th Legislature,1941,
(Art. 165a, V. C. S.) known as the State Soil Conserva-
tion Act, provides for a State Sol1 ConservationBoard,
for five State Districts,for District Supervisorsand
for a Soil ConservationCommitteeof four members In each
county within each.districtto be appointedby the Coun-
ty Judges of the respective counties. Upon a petition
of fifty landownerswithin the distriat the supervisors
of any district may call an election for approval of an
ordinanoeregulatingand conservingthe soil within the
district.
          Section 7 of said AQt authorizes the State Soil
ConservationBoard to acquire property,real or personal,
by purchase,lease, gift, or otherwise. Therefore,there
la no doubt as to the authority of said Board to receive
property from any source. However8 it is a well settled
principle of law that the Commissi~nerslCourt does not
have any authority except that ?hich Zs expressly or im-
pliedly conferredu on It by law. Edwards county v.
Jennings, 33 S.W. 3 85; 15~0. Jti457, Sec. 103; 15 C. S.
537, Sec. 221; G. H. & S. A..Ry. Co. v. Uvalde County,
167 S.W.(2d) 305, error refused.
          H. 8. j78 does not.authorlzesuch paver nor are
we able to find any Qther statute authorizingsame. On
the contrary,.Section.5~ of Section I.4of Ii.B. 444 pro-
vides, in part, that:     ..
          "'Phi&Act&all not in anywise affect,
     ggQgyE&y            :I:, ~~t~~ig~:;:~ s"',,-
     sion of the Forty-iourt.hLegislature,under
     which Wind Erosion ConservatloaDistricts
     have been created or ma$ hereafter be creat-
     ed, but the same is expresslypreserve: in
     accordanaewith the terms thereof. . .
          In view of.the foregoing it IS our opinion
that the Commissioners        as the Governing Board
                      1 ~Ccmrt.
of a Wind Erosion District,createdundes H. B. 978, 44th
Hon. V. C. Marshall,page 3   (V-693)                   487


Legislature,1935, may not transfer funds or equipment
of such district to the Supervisors of the Soil Con-
servationDistrict created under H. B. 444, Acts of the
47th Legislature;1941, even though such districts are
comprised of the same territory.


         The Commissioners'Court may not trans-
    fer funds or equipmentof a wind Erosion Dis-
    trict to the Supervisorsof a Soil Conserva-
    tion District, even though the districts are
    comprisedof the same territory.                          ;:.

                                   Yours very truly,
                             AlTORNlEGRNERALOFTEXAS


BA:mu                         BY
                                       Assistant


                              APPROVED: